Citation Nr: 0026245	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special monthly pension on account of 
being in need of aid and attendance of another person or on 
account of being housebound.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of the veteran's entitlement to special monthly 
pension on account of being in need of aid and attendance of 
another person or on account of being housebound is addressed 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  In January 1986, the Board denied the veteran's claim of 
entitlement to service connection for residuals of a back 
injury.

2.  The evidence associated with the claims file subsequent 
to the most recent final denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The Board's January 1986 denial of the veteran's claim of 
entitlement to service connection for residuals of a back 
injury is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

2.  The evidence received since the Board's denial of the 
veteran's claim is not new and material, and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for residuals of a back injury have not been met.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
residuals of a back injury has been previously considered and 
denied by the Board.  Initially, a June 1984 rating decision 
denied service connection for a back injury, finding that the 
veteran had suffered an acute injury in service and that no 
medical evidence related his current disability to service.  
The Board affirmed this decision in January 1986.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (1999).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).

The veteran's claim for service connection for a back injury 
may, however, be reopened provided the veteran submits new 
and material evidence.  The issue of whether evidence is 
"new and material" is analyzed under 38 C.F.R. § 3.156(a) 
(1999).  Reviewing a final decision based on new and material 
evidence is potentially a three-step process.  See Elkins v. 
West, 12 Vet. App. 209, 214-19 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Second, if new and material evidence has been presented, the 
claim is reopened and must be considered based upon all the 
evidence of record, to determine whether it is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
Finally, if the claim is well grounded, and if VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled, the 
Board may evaluate the merits of the claim.  See Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Winters v. Gober, rev'd 
on other grounds, No. 99-7108 (Fed. Cir. July 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
Board's January 1986 denial consisted of the veteran's 
service medical records, a March 1984 personal hearing 
transcript, and January to July 1983 VA outpatient records.

The service medical records show that, in November 1945, the 
veteran was thrown from a jeep when it drove over an 
embankment.  Upon hospitalization, his complaints included 
back pain upon palpation of the vertebral column.  The 
radiology report was negative.  Adhesive strappings were 
applied to the lumbar region and he had diathermy treatment 
daily.  The veteran was observed to be improved and he was 
discharged in approximately one week.

During his March 1984 personal hearing before the RO, the 
veteran testified that he had injured his upper back in 
service and that he received medical care shortly after 
discharge from service.  The VA outpatient records show that 
the veteran received treatment for low back pain with 
radiation to the legs, and had recently undergone a 
laminectomy.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the Board's January 1986 
denial includes January 1983 to November 1984 VA outpatient 
records, a November 1986 VA examination report, a January 
1992 VA hospitalization report, May 1996 to October 1998 VA 
outpatient records, and a November 1999 personal hearing 
transcript.

The VA outpatient records from 1983 to 1984 show that the 
veteran was followed for severe low back pain.  Physical 
examinations found limitation of motion with pain and the 
veteran used crutches for ambulating.  He received regular 
moist heat treatments.  In September 1984, the diagnostic 
impression was status post laminectomies with residual 
chronic low back pain and sensory deficit.  In November 1984, 
objective findings included tenderness of the midline of the 
spine, sensation diffusely decreased over both legs, marked 
motor deficits bilaterally, and paresthesias of the right 
leg.

During the November 1986 VA examination, the veteran reported 
neck and back problems for 20 or more years, reported a 
history of old injuries to both areas, and a history of two 
low back surgeries.  He had significant back pain, marked 
limitation of motion, some nerve damage, and great difficulty 
ambulating.  The examiner observed that the veteran had great 
difficulty getting in and out of the examining chair.  
Examination of the back showed generalized tenderness and 
well-healed laminectomy scars.  The veteran would not flex or 
extend his back, being afraid of falling.  Straight leg 
raising was positive and caused back and leg pain.  The left 
leg and foot had decreased sensation.  The examiner commented 
that no accurate range of motion was elicited, but that it 
was probably marked due to the veteran's inability to toe or 
heel walk.  The veteran was diagnosed with residuals of an 
injury to the cervical spine and residuals of postoperative 
injury to the lumbosacral spine with peripheral nerve damage.

The January 1992 VA hospitalization report includes diagnoses 
of chronic low back pain secondary to trauma in 1974, and 
status post laminectomy with decreased ability to walk.  VA 
outpatient records from 1996 to 1998 show that the veteran 
was followed for chronic back pain and weakness of the lower 
extremities.  At a neurology clinic visit in July 1996, a 5 
year history of lower extremity weakness was noted.  The 
impression was rule out cervical and lumbar spine stenosis 
and rule out osteoarthritis with decreased range of 
movements.  In June 1997, the veteran reported a history of 
back surgery in 1954 status post fall and a laminectomy of 
L1-S5.  He stated that he had not been able to walk well 
since the surgery and that his strength had worsened in the 
last few years.  AN MRI showed multiple level disc disease 
without cord impingement, enhancement of soft tissue, and L5-
S1 laminectomy.  The impression was gait disorder probably 
status post traumatic cord injury.  In April 1998, the 
veteran stated that his back and leg problems began in the 
late 1970's with progressive weakness.

The veteran appeared before the undersigned Board Member in 
November 1999.  He testified that he required a motorized 
scooter or crutches to ambulate.  He had great difficulty 
walking and bending and needed assistance with daily chores.  
He had fallen because of the weakness in his legs.  He could 
not walk unassisted and had difficulty dressing himself.  He 
stated that he had continuous problems since his accident 
during active duty.

In conclusion, the Board finds that none of the evidence 
submitted since the Board's last final denial bears directly 
and substantially upon the specific matter under 
consideration, that is, whether the veteran's present back 
disability is related to his injury in service.  Prior to 
January 1986, the record included evidence that the veteran 
sustained an injury in service and that he had a current back 
disability.  The record contained no medical opinion relating 
the veteran's current disability to an incident of active 
service and contained no medical evidence of a back 
disability until 1983.

Likewise, the recently submitted evidence only shows 
continued treatment for the veteran's back disability.  The 
Board recognizes that the veteran's back disability has 
apparently worsened; however, the record does not include a 
medical nexus relating his current disability to an incident 
of active service, nor does it include evidence of medical 
treatment for a back disability during the first several 
decades following discharge from active duty.  The Board 
observes that the veteran has provided information to medical 
professionals suggesting that his disability began subsequent 
to active service.

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a back 
disability.  Therefore, the last prior denial remains final 
and the benefit sought on appeal must be denied.  The Board 
views its discussion as sufficient to inform the veteran of 
the evidence necessary to reopen his claim for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette, 8 Vet. App. at 77-78.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of a 
back injury is not reopened.


REMAND

The veteran claims that he is entitled to special monthly 
pension benefits because he can no longer care for himself.  
Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a) 
(West 1991).  Section 1521 further provides for an increased 
rate of pension, in the form of a special monthly pension, 
when an otherwise eligible veteran is in need of regular aid 
and attendance (38 U.S.C.A. § 1521(d)), or has a disability 
rated as permanent and total and (1) has an additional 
disability or disabilities ratable at 60 percent or (2) is 
permanently housebound (38 U.S.C.A. § 1521(e)).  See also 38 
C.F.R. § 3.351(b),(c),(d) (1999).

A claim for special monthly pension benefits is well grounded 
if the claimant asserts that the disabling conditions have 
either increased in severity such that he would meet the 
criteria for such benefits (cf. Proscelle v. Derwinski, 2 
Vet. App. 629 (1992)) or presents evidence that renders it 
plausible that he might meet the factual criteria for special 
pension because of the need for aid and attendance or at the 
housebound rate.  Although a claimant need not offer 
conclusive evidence to support a plausible claim, the claim 
must be accompanied by evidence.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Mere assertions are not enough; 
there must also be supporting evidence, and it must be 
evidence that would "justify a belief by a fair and impartial 
individual" that the claim is plausible.  Id.  The Board 
finds that this threshold requirement has been met in this 
case.  However, having found the claim to be well grounded, 
the Board finds that further development is necessary before 
a review of the merits may be accomplished.  

The Board observes that the veteran initially claimed 
entitlement to pension benefits in July 1983.  In a November 
1983 rating decision, the RO stated that it did not take 
jurisdiction over the issue due to the veteran's failure to 
prosecute.  Thereafter, the veteran again claimed entitlement 
to pension benefits and the RO, in a December 1986 rating 
decision, found that the veteran was permanently and totally 
disabled and thus, eligible for nonservice-connected pension 
effective from June 1986.  However, in February 1987, the RO 
informed the veteran that his income exceeded the maximum 
annual rate of income permissible and that his pension 
benefits could not be awarded.

In September and October 1998, the veteran filed claims to 
reopen entitlement to pension benefits.  A February 1999 
rating decision denied entitlement to special monthly pension 
benefits.  The RO instructed the veteran that if he wished to 
be considered for pension benefits, he should submit 
financial information.  The veteran thereafter completed a 
substantive appeal of the February 1999 rating decision but 
did not submit the requested financial information.  At a 
hearing conducted before the undersigned in November 1999, it 
was indicated that the veteran was not in receipt of 
nonservice-connected pension benefits.

From a review of the record, the Board observes that the 
veteran has not been afforded a VA examination since November 
1986.  Although there are some VA outpatient records relevant 
to his claim, the veteran has not been afforded a recent VA 
examination to determine his need for aid and attendance or 
his housebound status.  The VA has the duty to assist the 
veteran in the development of facts pertinent to his claim, 
including a thorough and contemporaneous medical examination.  
See 38 U.S.C.A. § 5107(a) (West 1991); Goss v. Brown, 9 Vet. 
App. 109, 114 (1999).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all VA medical 
records, not previously acquired, 
pertaining to the treatment of the 
veteran.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
medical examination, to include all 
nonservice-connected disabilities.  Of 
particular importance is evaluation of 
his back and lower extremities.  Since it 
is important that "each disability be 
viewed in relation to its history," 38 
C.F.R. § 4.1 (1999), the examiner must be 
provided with the veteran's claims file 
and a copy of this remand.  The examiner 
is requested to review all pertinent 
records in the claims file.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  All clinical findings and 
subjective complaints should be reported 
in detail.  The examiner is requested to 
offer an opinion as to the nature and 
extent of each of the veteran's 
identified disabilities.  The examiner 
should determine the veteran's need for 
the aid and attendance of another person 
or his housebound status.  The examiner 
should proffer an opinion as to whether 
the veteran is confined to his home or 
immediate premises by his disabilities.  
The examiner should also indicate whether 
the veteran is able to dress or undress 
himself or to keep himself ordinarily 
clean and presentable; requires frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliances 
which normal persons would be unable to 
adjust without aid, such as supports, 
belts, lacing at the back etc.); is 
unable to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; is unable to 
attend to the wants of nature; or has 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran from the 
hazards or dangers incident to his daily 
environment.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case at this time.  The veteran has the right to submit 
additional evidence and argument on the matter 
the Board has remanded to the Regional Office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_______________________________
	S L. KENNEDY
	Member, Board of Veterans' Appeals


 


- 11 -




- 12 -


